Colt, J.*
It d^s not distinctly appear, from this bill of exceptions, whether tH conveyance from Charter to Kennedy was contested as fraudu1 mt against both existing and subsequent creditors, or only as against one of these classes. And it is not material which it was because general instructions were given as to what would rend ir the conveyance fraudulent as to both, which were not exceptf d to.
The instruction aske 1 for in the first clause of the plaintiff’s request was substantially given by the court. That which was added seems necessar - in order to define what is meant by the words “ deeply indebted
*276As to the instructions asked for in the last clause, the judge gave them as requested, adding that the debts to the sons were to be considered in determining whether the conveyance was fraudulent or not, but were to be considered in connection with the fact that the sons consented to the conveyance. We do not see any error in the additional instructions. Whether a voluntary conveyance is fraudulent in any given case is a question of fact for the jury, to be determined in view of all the circumstances. And in questions of intent, great latitude is allowed. The consent of existing creditors to the conveyance sought to be impeached is one circumstance which it is proper for the jury, to consider, under proper instructions. Winchester v. Charter, 12 Allen, 606 ; S. C. 97 Mass. 140.

Exceptions overruled.


 Wells, J., die. tot sit in this case.